Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/27/22.  The Examiner notes that no arguments were presented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (TW 739652, English Machine translation provided) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	As to claim 1, Chang is directed to a solar panel for pitched roof (Figure 2) comprising:
A substrate (10) comprising a peripheral fixing area (101) and a function component area (102); 
A first bonding layer (11) formed above the functional component area (see Figure); 
An insulating layer located above the first bonding and bonded to the substrate by the first bonding (12); 
A second bonding layer formed above the insulating layer (13); 
A solar cell module layer comprising at least one solar cell (141) located above the second bonding layer and bonded to the insulating layer by the second bonding layer wherein power converted from the solar energy is output from the cell through two electrode wires which extend to the peripheral fixing area (1411, 1412); 
A third bonding layer (15) formed above the solar cell module layer and bonded to the second bonding layer partially (See figure 2); 
A brightness enhancing film layer having a plurality of microprism structures located above the third bonding layer and bonded to the solar cell module layer by the third bonding layer (16); 
A fourth bonding layer formed above the brightness enhancement film layer (17); and 
A transparent fluorine element layer with an upper surface having a plurality of brightness enhancement structures having three-dimensional corrugated shape located above the fourth bonding layer and bonded to the brightness enhancement film by the fourth bonding layer (18); 
Wherein the brightness enhancement structure guides external light beams from multi-directions thereinto and the microprism structures change light paths of the beams from the fluorine element film causing the light to enter the at least one solar cell more toward the vertical direction of the cell (181; paraph 0006).
Regarding claim 2, the reference teaches first and second fixing holes formed on two parallel sides of the peripheral fixing area (0007).
Regarding claim 3, the prior art teaches the substrate being painted stainless steel, stainless steel, painted alloy steel plate, alloy steel plate, aluminum, aluminum alloy, or plastic (paragraph 0008).
Regarding claim 4-7, the prior art teaches the material of the first, second, third, and fourth bonding layers being EVA or POE (0009-0012).
Regarding claim 8, the prior art teaches the insulating material being PVF or PET (0013).
Regarding claim 9, the prior art teaches electrode wires being connected to form an electrode bus (0014).
Regarding claim 10, the prior art teaches the 3-D corrugated shape of the brightness enhancement structure being a circle consecutively adjacent to one another in a plane view each circle having a radium of curvature no more than 1mm (0014).
Regarding claim 11, the prior art teaches the substrate being square or rectangular in appearance (0015).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726